       Case 6:19-mj-00084-HBK Document 16 Filed 07/27/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                        Case No. 6:19-mj-0084-HBK
12                          Plaintiff,                 ORDER GRANTING PETITION TO REMIT
                                                       AND TERMINATE PROBATION
13           v.
                                                       (Doc. No. 15)
14    JEFFERY LEE HUGHES,
15                          Defendant.
16

17          Pending before the Court is the parties Joint Motion to Modify and Terminate Probation

18   filed July 26, 2021. (Doc. No. 15). The parties petition the Court to remit the unpaid portion of

19   Defendant’s fine and terminate Defendant’s probation. (Id.). On September 16, 2020, Defendant

20   was sentenced to 12 months of unsupervised probation and assessed a $400.00 fine, inter alia.

21   (Doc. No. 14). To date, Defendant paid $120.00 toward the fine but otherwise has complied with

22   his other terms of his probation. Defendant remains indigent.

23          Accordingly, it is ORDERED:

24          1. The Joint Motion to Modify and Terminate Probation (Doc. No. 15) is GRANTED.

25          2. Pursuant to 18 U.S.C. § 3573(1), in the furtherance of justice, the Court remits $280.00

26   of the $400.00 fine.

27          3. Pursuant to 18 U.S.C. § 3564(c), the Court terminates Defendant’s probation and

28   discharges Defendant effective the date of this Order.
       Case 6:19-mj-00084-HBK Document 16 Filed 07/27/21 Page 2 of 2


 1            4. The August 4, 2021 Review Hearing is vacated.

 2

 3
     Dated:      July 26, 2021
 4                                                   HELENA M. BARCH-KUCHTA
                                                     UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
